Citation Nr: 0823117	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by numbness of the arms.

2.  Entitlement to service connection for residuals of a head 
wound to include a jaw fracture, numbness, and dental trauma.

3.  Entitlement to an increased rating in excess of 10 
percent for neurasthenia anxiety state with post-traumatic 
hysteria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served active service from March 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision, in 
which the RO denied the veteran's service-connection claims 
and assigned a 10 percent rating for neurasthenia anxiety 
state with post-traumatic hysteria, effective March 29, 2004.  

The veteran testified at a hearing before RO personnel in 
November 2005; and at a videoconference Board hearing before 
the undersigned acting Veterans Law Judge at the RO in April 
2008.  Copies of the hearing transcripts are associated with 
the record.

In June 2008, the veteran's Motion to Advance on Docket was 
granted. 

For the reasons expressed below, the issues of service 
connection for residuals of a head wound to include a jaw 
fracture, numbness and dental trauma and an increased rating 
for neurasthenia anxiety state with post-traumatic hysteria 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  There is no competent medical evidence of a disability 
manifested by numbness of the arms related to service.  


CONCLUSION OF LAW

A disability manifested by arm numbness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In a June 2004 pre-rating letter, the RO informed the veteran 
of the information and evidence necessary to substantiate the 
claim, what types of evidence VA would undertake to obtain, 
and what evidence the appellant was responsible for 
obtaining.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the service-connection claim herein decided, if service 
connection were granted on appeal, in March 2006.

As the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for a 
disability manifested by numbness of the arms, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
treatment, VA, and private treatment records have been 
obtained.  The record was kept open for sixty days following 
the April 2008 hearing to allow the veteran to submit 
evidence on his behalf with regard to his claim for numbness 
of the arms.  He has not submitted any evidence with regard 
to this claim since the hearing.  

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, as discussed below, there is no competent 
evidence that a disability manifested by arm numbness may be 
related to service.  As such, no further action is necessary 
to assist the claimant with the claim. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim..  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Board notes that the veteran's service records reveal 
that he sustained multiple contusions of the right side of 
his face as a result of a torpedo and kamikaze attack which 
sunk the vessel he was stationed on, the USS Twiggs, in June 
1945.  

The veteran's service treatment records do not contain any 
complaints or findings of arm numbness.  At the time of the 
veteran's March 1945 service separation examination, normal 
neurological findings and normal findings for the extremities 
were reported.  

At the time of an August 1946 VA examination, the veteran did 
not report having any arm weakness.  On examination, normal 
neurological findings were reported; and there were no 
findings related to the veteran's arms.  

In March 2004, the veteran indicated that he developed 
numbness in his arms resulting from the explosion during 
service.  

At the time of a June 2004 VA neurological examination, the 
veteran did not report or complain of any numbness in his 
arms.  

During his November 2005 hearing, the veteran indicated that 
the numbness in his arms resulted from the penicillin shots 
he received while in the hospital in Guam as a result of the 
injuries sustained during the ship attack.  

During his April 2008 Board hearing, the veteran testified 
that he had numbness and pain in the areas where he was shot 
with penicillin while in service.  He reported that he now 
felt like he had arthritis in both shoulders and that the 
pain was now located four or five inches below his shoulders.  

The veteran indicated that he had worked for many years as a 
sheet metal worker following service.  He noted that he could 
not state whether his current arm problems were related to 
his period of service or his occupation as a sheet metal 
worker.  The veteran reported that he was not currently being 
treated for any arm problems.  He also testified that no 
physician had indicated to him that his current arm pain was 
related to his period of service.  The veteran reported that 
he had been evaluated by a private physician in 2004 for the 
numbness but did not provide the name of the physician and 
indicated that he would attempt to obtain the records, if 
possible.  The record was kept open for sixty days to allow 
the veteran to submit evidence in support of his claim.  He 
has not done so.  

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected", but "considerably lighten[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.").

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
the veteran's service to any current condition.  Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).

The veteran's testimony to as to having sustained arm 
numbness as a result of the in-service ship attack and 
resultant treatment serves to satisfy the requirement that 
there be an in-service disease or injury.  Although evidence 
of a current arm disability, including numbness, has not been 
shown, assuming arguendo that the veteran does currently have 
an arm disorder, the missing element from the veteran's claim 
is competent medical evidence linking any current arm 
disorder to the injury in service.  The veteran, as a lay 
person is not competent as a lay person to provide opinions 
on medical causation.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (veteran is competent to report that on which he has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (veteran is not competent to offer opinions on medical 
diagnosis or causation).  Moreover, service connection may 
not be predicated on lay assertions of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Even if the veteran's recent testimony and statements could 
be read as claiming a continuity of symptomatology since 
service, such history is contradicted by the separation 
examination, and medical records in the nearly six decades 
following service, which show no complaints or findings 
referable to any arm disorder, including numbness.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, because of conflicting statements, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

In view of the above, the preponderance of the evidence is 
against the claim. Therefore, service connection for a 
disability manifested by arm numbness is not warranted and 
there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a disability manifested by arm 
numbness is denied.  


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims remaining on appeal is warranted.  

With regard to the veteran's claim for service connection for 
residuals of a head wound to include a jaw fracture, 
numbness, and dental trauma, the veteran sustained injuries 
to his head while in service.  The veteran testified that he 
sustained an injury to his jaw, to include a fracture of the 
jaw and numbness, as a result of having been injured in a 
blast explosion on board the USS Twiggs which resulted in the 
ship sinking.  This is confirmed by his service treatment 
records, which reveal that he sustained multiple contusions 
on the right side of his face as a result of the blast which 
sunk the vessel he was stationed aboard in June 1945.  The 
veteran also reported having numbness on the right side of 
his face at that time.  

During his April 2008 hearing, the veteran testified that he 
had been told that he had previously fractured his jaw when 
his dentures were replaced in 1987.  The veteran provided 
great detail as to how he sustained the injury to his jaw 
during the torpedo and suicide attack on the vessel upon 
which he was stationed.  

The Board notes that at the time of a June 2004 VA 
neurological examination, the examiner indicated that a 
single-visualized lateral view of the mandible revealed no 
evidence of a significant abnormality including fracture or 
dislocation.  The examiner stated that this study was fairly 
limited.  He noted that, if there was high clinical suspicion 
for an injury, a computed tomography (CT) scan should be 
obtained.  

The veteran has also testified that he was told by a dentist 
who had previously replaced his dentures in 1987 that he had 
sustained a fracture of his jaw as a result of a previous 
trauma.  The veteran has reported that the dentist who told 
him that is deceased and his records are no longer available.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of injuries sustained in service when 
combined with the available service treatment records 
demonstrating that he sustained multiple contusions to his 
right side, including numbness of the right side of his face, 
and his testimony of having been told that he had previously 
fractured his jaw when having his dentures replaced in 1987, 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran had not been afforded a dental examination during 
the pendency of this appeal.  Based upon the above, the Board 
finds that the veteran should be afforded a VA dental 
examination to determine the nature and etiology of any 
current jaw disorder and its relation, if any, to service.   

During his April 2008 Board hearing, the veteran indicated 
that the symptomatology associated with his neurasthenia 
anxiety state with post-traumatic hysteria had increased in 
severity since the last VA examination performed in June 
2004.  He indicated his willingness to report for another VA 
examination.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disability has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Accordingly, the RO should arrange for the veteran to undergo 
VA dental and psychiatric examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may result in a denial of the original 
claim for service connection (as the claim will be considered 
on the basis of evidence of record).  See 38 C.F.R. § 
3.655(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination(s) sent 
to the veteran by the pertinent VA medical facility.

In addition, the Board notes that the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), particularly (1) and (2) 
described below.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the notice 
requirements of Vazquez-Flores-particularly that specified 
in (1) and (2) above.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claims remaining on 
appeal.  Also, in readjudicating the veteran's claim for an 
increase, the RO must consider whether staged ratings are 
appropriate if the factual findings show distinct time 
periods where the service-connected psychiatric disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal, that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above (as appropriate).  In 
particular, the RO must provide at least 
general notice of all possible diagnostic 
codes under which the veteran's 
psychiatric disability may be rated under 
38 C.F.R. § 4.130.  The notice should 
also explain that, if the diagnostic 
code(s) under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability, and the effect that worsening 
has on the claimant's employment and 
daily life (such as a specific 
measurement or test result).  Such notice 
must also provide examples of the types 
of medical and lay evidence that the 
veteran may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA dental and 
psychiatric examinations, by appropriate 
physicians, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expresses, in a printed (typewritten) 
report.
Dental examination is for the purpose of 
determining the etiology of any current 
jaw disorder and/or resulting nerve 
damage, to include dental trauma, found 
on examination.  Following examination of 
the veteran, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that any current jaw disorder 
and/or resulting nerve damage is related 
to the veteran's period of service.

Psychiatric examination is for the 
purpose of determining the nature and 
severity of the veteran's service-
connected neurasthenia anxiety state with 
post-traumatic hysteria.  If any other 
psychiatric disorders are found on 
examination, the examiner should 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s), to include the service-
connected neurasthenia anxiety state with 
post-traumatic hysteria.  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated.  The examiner is requested to 
assign a numerical code under the Global 
Assessment of Functioning (GAF) Score 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected neurasthenia 
anxiety state with post-traumatic 
hysteria or other psychiatric disability 
that the examiner finds is related to the 
neurasthenia anxiety state with post-
traumatic hysteria or whose symptoms 
cannot be disassociated from the 
veteran's service-connected disability.  
It is imperative that the examiner 
include a definition of the numerical 
code assigned under DSM-IV.

4.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO should specifically document its 
consideration of whether "staged 
ratings" of the psychiatric disability, 
pursuant to Hart (cited to above), is 
appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


